Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 17 TO RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 17 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”),
dated as of January 16, 2015, is entered into among WORTHINGTON RECEIVABLES
CORPORATION, a Delaware corporation, as Seller (the “Seller”), WORTHINGTON
INDUSTRIES, INC., an Ohio corporation, as Servicer (the “Servicer”), THE MEMBERS
OF THE VARIOUS PURCHASER GROUPS FROM TIME TO TIME PARTY TO THE AGREEMENT (as
defined below) (each, a “Purchaser Group” and collectively, the “Purchaser
Groups”), and PNC BANK, NATIONAL ASSOCIATION, as Administrator (the
“Administrator”).

RECITALS

WHEREAS, the Seller, the Servicer, each member of each of the Purchaser Groups
and the Administrator are parties to the Receivables Purchase Agreement, dated
as of November 30, 2000 (as amended, supplemented or otherwise modified through
the date hereof, the “Agreement”);

WHEREAS, concurrently herewith, the Originators and the Seller are entering into
that certain Amendment No. 7 to Purchase and Sale Agreement (the “Sale Agreement
Amendment”), dated as of the date hereof;

WHEREAS, concurrently herewith, the Administrator, the Servicer, the Seller and
JPMorgan Chase Bank, N.A. are entering into that certain Amendment No. 1 to
Blocked Account Control Agreement (the “Blocked Account Amendment”), dated as of
the date hereof;

WHEREAS, concurrently herewith, each of Advanced Component Technologies, Inc.,
The Worthington Steel Company, Worthington Cylinders Mississippi, LLC and
Worthington Steel Company of Kentucky, L.L.C. is entering into a separate
Assignment Agreement with the Seller (each, an “Assignment Agreement” and
collectively, the “Assignment Agreement”), dated as of the date hereof;

WHEREAS, concurrently herewith, the Seller, the Servicer, the Purchaser and the
Agent are entering into that certain Ninth Amended and Restated Fee Letter (the
“Fee Letter”), dated as of the date hereof; and

WHEREAS, the parties hereto desire to amend the Agreement as hereinafter set
forth.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1.    Certain Defined Terms. Capitalized terms that are used herein without
definition and that are defined in Exhibit I to the Agreement shall have the
same meanings herein as therein defined.

2.    Amendments to Agreement. The Agreement is hereby amended as follows:

 

1



--------------------------------------------------------------------------------

(a)    Section 1.2(b) of the Agreement is hereby replaced in its entirety with
the following:

(b)    On the date of each Purchase, each Purchaser (or the related Purchaser
Agent on its behalf), shall make available to the Seller in same day funds, at
the account from time to time specified in writing by the Seller to each
Purchaser, an amount equal to the proceeds of such Purchase.

(b)    The defined term “BBA” and the definition thereof are hereby deleted in
their entirety from Exhibit I of the Agreement.

(c)    The following new defined terms and definitions thereof are hereby added
to Exhibit I of the Agreement in appropriate alphabetical order:

“Anti-Terrorism Laws” has the meaning set forth in Section 6.1(x) of the
Agreement.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended, and the applicable rules and
regulations thereunder.

“Sanctioned Country” means a country or territory that is, or whose government
is, the subject of territorial-based Sanctions.

“Sanctioned Person” means a Person that is, or is owned or controlled by Persons
that are: (i) the subject of any Sanctions, or (ii) located, organized or
resident in a Sanctioned Country.

“Sanctions” means any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control, the U.S. Department of State,
the United Nations Security Council, the European Union, Her Majesty’s Treasury,
or other relevant sanctions authority.

(d)    Clause (a)(ii) of the definition of “Eligible Receivable” set forth in
Exhibit I of the Agreement is replaced in its entirety with the following:

(ii) neither (x) a Governmental Authority, nor (y) a Sanctioned Person,

(e)    The definition of “Euro-Rate” set forth in Exhibit I of the Agreement is
replaced in its entirety with the following:

“Euro-Rate” means with respect to any Yield Period, the interest rate per annum
determined by the Administrator by dividing (the resulting quotient rounded
upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the rate of
interest determined by the applicable Purchaser Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the average of the London

 

2



--------------------------------------------------------------------------------

interbank market offered rates for U.S. dollars as set forth on display page
3750 on Dow Jones Markets Service (or such other display page on the Dow Jones
Markets Service system as may from time to time replace display page 3750 or
such other service that may from time to time replace Dow Jones Markets Service)
at or about 11:00 a.m. (London time) on the Business Day which is two
(2) Business Days prior to the first day of such Yield Period for an amount
comparable to the Portion of Investment to be funded at the Yield Rate and based
upon the Euro-Rate during such Yield Period by (ii) a number equal to 1.00 minus
the Euro-Rate Reserve Percentage. The Euro-Rate may also be expressed by the
following formula:

 

                       Euro-Rate

=

Average of London interbank offered rates shown on Dow

Jones Markets Service display page 3750

or appropriate successor

                1.00 - Euro-Rate Reserve Percentage

where “Euro-Rate Reserve Percentage” means, the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including without limitation, supplemental, marginal, and emergency reserve
requirements) with respect to eurocurrency funding (currently referred to as
“Eurocurrency Liabilities”). The Euro-Rate shall be adjusted with respect to any
Portion of Investment funded at the Yield Rate and based upon the Euro-Rate that
is outstanding on the effective date of any change in the Euro-Rate Reserve
Percentage as of such effective date. The applicable Purchaser Agent shall give
prompt notice to the Seller of the Euro-Rate as determined or adjusted in
accordance herewith (which determination shall be conclusive absent manifest
error).

(f)    The definition of “Facility Termination Date” set forth in Exhibit I of
the Agreement is amended by replacing the date “January 16, 2015” where it
appears in clause (a) therein with the date January 16, 2018.

(g)    The definition of “Steel Surcharge Receivable” set forth in Exhibit I of
the Agreement is replaced in its entirety with the following:

“Steel Surcharge Receivable” means a Receivable, the Originators of which are
The Worthington Steel Company, a Delaware corporation, The Worthington Steel
Company, an Ohio corporation, Worthington Steel Company of Decatur, L.L.C., an
Alabama limited liability company, Worthington Steel of Michigan, Inc., a
Michigan corporation, WSC Acquisition, LLC, an Ohio Limited liability company,
or The Worthington

 

3



--------------------------------------------------------------------------------

Steel Company, LLC, an Ohio limited liability company, which is associated with
surcharges for coke shortages, utilities, fuel, freight and other costs from
vendors of such Originators.

(h)    Section 1(t) of Exhibit III of the Agreement is hereby replaced in its
entirety with the following:

(t)    The Seller is not an “investment company,” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended. In addition, the Seller is not a “covered fund” under
Section 13 of the U.S. Bank Holding Company Act of 1956, as amended, and the
applicable rules and regulations thereunder.

(i)    The following new clause (x) is hereby added to Section 1 of Exhibit III
of the Agreement immediately following clause (w) thereof:

(x)    Neither Seller nor any of its directors, officers, employees, agent or
Affiliates (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (ii) is in violation of (A) any of the laws, regulations and
executive orders administered by the U.S. Department of Treasury’s Office of
Foreign Assets Control, including the International Emergency Economic Powers
Act (50 U.S.C. §§ 1701-1705), the Trading with the Enemy Act (50 U.S.C. App. §§
1-44), and the Office of Foreign Assets Control, Department of the Treasury
regulations (31 C.F.R. Parts 500 et seq.), or (B) the Patriot Act (collectively,
the “Anti-Terrorism Laws”) or (iii) is a Sanctioned Person. No part of the
proceeds of any Purchase will be unlawfully used directly or, to its knowledge,
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country, or in any
other manner that will result in any violation by it or, to its knowledge, by
any other Person (including any Affected Person) of any Anti-Terrorism Laws.

(j)    The following new clause (r) is hereby added to Section 2 of Exhibit III
of the Agreement immediately following clause (q) thereof:

(r)    Neither Servicer nor any of its directors, officers, employees, agents or
Affiliates (i) is an “enemy” or an “ally of the enemy” within the meaning of
Section 2 of the Trading with the Enemy Act of the United States (50 U.S.C. App.
§§ 1 et seq.), (ii) is in violation of any Anti-Terrorism Laws or (iii) is a
Sanctioned Person. No part of the proceeds of any Purchase hereunder, or any
sale of Receivables under the Sale Agreement, in either case, will be unlawfully
used directly or, to its knowledge, indirectly to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country, or in any other manner that will result in any
violation by it or, to

 

4



--------------------------------------------------------------------------------

its knowledge, by any other Person (including any Affected Person) of any
Anti-Terrorism Laws.

(k)    Clause (j) of Exhibit V of the Agreement is amended by replacing the
amount “$5,000,000” where it appears therein with the amount “$50,000,000”.

(l)    Clause (k) of Exhibit V of the Agreement is amended by replacing (i) the
amount “$250,000” where it appears therein with the amount “$25,000,000” and
(ii) the amount “$1,000,000” where it appears therein with the amount
“$50,000,000”.

(m)    Clause (l) of Exhibit V of the Agreement is amended by replacing the
amount “$20,000,000” where it appears therein with the amount “$50,000,000”.

(n)    Schedule II of the Agreement is replaced in its entirety with Schedule II
attached hereto.

3.    Representations and Warranties. The Seller and the Servicer each hereby
represents and warrants to the Administrator and each member of the various
Purchaser Groups from time to time party to the Agreement as follows:

(a)    Representations and Warranties. Its representations and warranties
contained in Exhibit III of the Agreement are true and correct as of the date
hereof (unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date);

(b)    Enforceability. The execution and delivery by each of the Seller and the
Servicer of this Amendment, and the performance of each of its obligations under
this Amendment and the Agreement, as amended hereby, are within each of its
corporate powers and have been duly authorized by all necessary corporate action
on each of its parts. This Amendment and the Agreement, as amended hereby, are
each of the Seller’s and the Servicer’s valid and legally binding obligations,
enforceable in accordance with its terms; and

(c)    No Default. Immediately after giving effect to this Amendment and the
transactions contemplated hereby, no Termination Event or Unmatured Termination
Event exists or shall exist.

(d)    Borrowing Base. Immediately after giving effect to this Amendment, the
Sale Agreement Amendment and the Assignment Agreements, the Aggregate Investment
plus the Total Reserves on the date hereof will not exceed the Net Receivables
Pool Balance on the date hereof.

4.    Consent. Each of the parties hereto hereby (i) consents to the execution,
delivery and performance of the Sale Agreement Amendment, the Blocked Account
Amendment, each Assignment Agreement and each of the other documents,
instruments and agreements referenced in Section 6 of this Amendment and
(ii) waives any notice requirement set forth in the Agreement or any other
Transaction Document as a prerequisite or condition precedent to the
effectiveness of any such document, instrument or agreement.

 

5



--------------------------------------------------------------------------------

5.    Effect of Amendment. All provisions of the Agreement, including as
expressly amended and modified by this Amendment, shall remain in full force and
effect and are hereby ratified. After this Amendment becomes effective, all
references in the Agreement (or in any other Transaction Document) to “this
Agreement”, “hereof”, “herein” or words of similar effect referring to the
Agreement shall be deemed to be references to the Agreement as amended by this
Amendment. This Amendment shall not be deemed, either expressly or impliedly, to
waive, amend or supplement any provision of the Agreement other than as set
forth herein.

6.    Effectiveness. This Amendment shall become effective as of the date hereof
upon (a) receipt by the Administrator of counterparts of: (i) this Amendment,
(ii) the Sale Agreement Amendment, (iii) the Fee Letter, (iv) the Blocked
Account Amendment, (v) each Assignment Agreement, (vi) a pro forma Information
Package prepared after giving effect to the Assignment Agreements and (vii) such
other documents, instruments and agreements reasonably requested by the
Administrator prior to the date hereof and (b) payment of the “Structuring Fee”
(under and as defined in the Fee Letter) in accordance with the terms of the Fee
Letter.

7.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument.

8.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.

9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (without regard to
any otherwise applicable principles of conflicts of law other than Sections
5-1401 and 5-1402 of the New York General Obligations Law).

10.    Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

WORTHINGTON RECEIVABLES CORPORATION, as Seller

By:

/s/Marcus Rogier

    Name:

Marcus Rogier

    Title:

Treasurer

 

WORTHINGTON INDUSTRIES, INC.,

as Servicer

By:

/s/Marcus Rogier

    Name:

Marcus Rogier

    Title:

Treasurer

 

Schedule II



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrator

By:

/s/Mark Falcione

    Name:

Mark Falcione

    Title:

Executive Vice President

 

PNC BANK, NATIONAL ASSOCIATION,

as a Purchaser Agent and a Related Committed

Purchaser

By:

/s/Mark Falcione

    Name:

Mark Falcione

    Title:

Executive Vice President

 

Schedule II



--------------------------------------------------------------------------------

SCHEDULE II

SCHEDULE II

LOCK-BOX BANKS AND LOCK-BOX ACCOUNTS

 

Schedule II